                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

    THOMAS SHIRLEY,                                         )
                                                            )
            Plaintiff,                                      )
                                                            )
    v.                                                      )    No. 3:21-cv-00467
                                                            )
    AMANDA HYNES-SIMMS, et al.,                             )
                                                            )
            Defendants.                                     )
                                                            )

                                         MEMORANDUM OPINION

           Thomas Shirley, an inmate of the Morgan County Correctional Complex (MMCX) in

Wartburg, Tennessee, filed a pro se, in forma pauperis complaint under 42 U.S.C. § 1983 against

MCCX Director of Mental Health Amanda Hynes-Simms, MCCX Warden Michael Parris, MCCX

Warden Steve Jones, MCCX Warden Stacy Oakes, Tennessee Department of Correction (TDOC)

Commissioner Tony Parker, MCCX Lieutenant Kevin Wall, MCCX Sergeant f/n/u Mason, MCCX

Unit Manager Brandon Robinson, and MCCX Corporal f/n/u Delk. (Doc. No. 1). Plaintiff also

filed three motions to amend his complaints (Doc. Nos. 9, 10, 11), a “Preliminary Motion for

Temporary Restraining Order on all Defendants” (Doc. No. 11) 1, and a “Preliminary Injunctive

Order for T.R.O and Cease and Dissist [sic] Motion” (Doc. No. 13).

I.         Motions to Amend Complaint

           Subsequent to filing his complaint, Plaintiff filed three motions to amend his complaint to

add MCCX Counselor Brian Reynolds (Doc. No. 9), MCCX Therapist Brittney Hill and Hill’s

employer, Centurion Corp. (Doc. No. 10), and MCCX Therapists Tara Harvey and Amber Switzer



1
    This motion seeks both an amendment of the complaint and preliminary injunctive relief.

                                                          1

         Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 1 of 26 PageID #: 60
(Doc. No. 11) as Defendants. Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, leave

to amend shall be freely granted when justice requires. No Defendants have been served at this

time, and the Court finds it appropriate to permit Plaintiff to amend his complaint as requested.

Therefore, the Court will screen the original complaint, as amended, pursuant to the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

II.     PLRA Screening Standard

        Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

        The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), “governs dismissals for failure to state a claim under those statutes because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470-71

(6th Cir. 2010). Thus, to survive scrutiny on initial review, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded



                                                   2

      Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 2 of 26 PageID #: 61
factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

         The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

III.     Section 1983 Standard

         Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . .

. .” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d

527, 533 (6th Cir. 2006)); 42 U.S.C. § 1983.

IV.      Alleged Facts

         According to the complaint, while incarcerated at MCCX, Defendants violated “policy”

and Plaintiff’s federal civil and due process rights as well as committed “malicious intent, neglect,

[and] abuse.” (Doc. No. 1 at 2). Specifically, Plaintiff was beaten twice daily by Correctional



                                                  3

       Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 3 of 26 PageID #: 62
Officers for a two-month periods (Id. at 3); on June 6, 2021, Defendants would not process

Plaintiff’s grievance forms (Id.); Defendants permitted, and are permitting, “P.C.” inmates from

C-pod and A-pod to serve Plaintiff food in which the inmates put hair and feces, and these inmates

routinely steal Plaintiff’s drinks, food, and condiments (Id.); Defendants will not allow Plaintiff

to participate in mandatory therapy “out of cell group” (Id.); Plaintiff is kept in his cell 24 hours

a day due to alleged staff shortages (Id.); and Defendants have refused to give Plaintiff haircuts or

cleaning supplies for the past 60 days. (Id. at 4). In addition, according to Plaintiff, inmates housed

in the mental health pod are treated differently than other inmates and are not afforded the same

rights and opportunities. Plaintiff believes that Defendants have discriminated, and continue to

discriminate, against him and other inmates housed in the mental health pod. (See Doc. No. 1).

       The complaint further alleges that Plaintiff is “literally dying . . . of malnutrition” because

he refuses to eat the meals provided to him and wants to be placed in the DeBerry Special Needs

Facility where he can be fed through an IV. (Id. at 5). Plaintiff is a housed in a cell “that was

burned with fire 6 times” and is not allowed a mattress or shoes. (Id.) Plaintiff “is in pain with no

shoes, barefoot and sleeping on a metal slab.” (Id.)

       The complaint alleges that Defendant Parker “is in charge of” MCCX and that he “allowed”

the other Defendants to take the actions described in the complaint. (Id. at 2). The complaint also

alleges that Defendant Hynes-Sims “has a say so in what goes on in the 26 Bldg. B pod.” (Id.)

       The complaint as amended alleges that Defendant Reynolds assists the other Defendants

“in housing Shirley in isolation and allows the abuse as stated same in claim.” (Doc. No. 9 at 1).

In addition, Reynolds “refused/refuses to help transfer Shirley” and “ignores the abuses that

Shirley documented.” (Id. at 2). In addition, the complaint as amended alleges that Defendant Hill

retaliated against Plaintiff because he sued her boss. (Doc. No. 10 at 1). In particular, the complaint



                                                  4

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 4 of 26 PageID #: 63
alleges that Hill refuses to input Plaintiff’s work credits, failed to notify staff when the plaintiff

attempted suicide, and refuses to permit Plaintiff to participate in “rec therapy” and group therapy.

(Id.) Further, the complaint alleges that Defendant Hill “commits neglect, malicious intent, bias

against mental health patients and cruel and unusual punishment.” (Id.) The plaintiff also names

Hill’s employer, Centurion Corp., as a Defendant. (Id. at 11).

        Plaintiff’s third amendment to the complaint alleges that MCCX therapists Tara Harvey

and Amber Switzer also are responsible for the alleged above wrongs committed against Plaintiff.

(Doc. No. 11 at 3).

V.      Analysis

        MCCX Director of Mental Health Amanda Hynes-Simms, MCCX Warden Michael Parris,

MCCX Warden Steve Jones, MCCX Warden Stacy Oakes, TDOC Commissioner Tony Parker,

MCCX Lieutenant Kevin Wall, MCCX Sergeant f/n/u Mason, MCCX Unit Manager Brandon

Robinson, MCCX Corporal f/n/u Delk, MCCX Counselor Brian Reynolds, MCCX Therapists

Brittney Hill, Tara Harvey, and Amber Switzer, and Centurion Corp. are named as Defendants to

this action.

        A.     Supervisor Liability

        First, the complaint alleges that TDOC Commissioner Parker “is in charge of TDOC’s

Morgan County Correctional Complex” and allowed all Defendants to violate Plaintiff’s rights.

(Doc. No. 1 at 2). However, Defendant Parker does not bear legal responsibility simply because

of his role as TDOC Commissioner. There is no allegation that he had any involvement in any of

the events described in the complaint. See, e.g., Frazier v. Michigan, 41 F. App'x 762, 764 (6th

Cir. 2002) (providing that “a complaint must allege that the defendants were personally involved

in the alleged deprivation of federal rights” to state a claim upon which relief may be granted); see


                                                  5

     Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 5 of 26 PageID #: 64
also Braswell v. Corr. Corp. of Am., 419 F. App'x 622, 627 (6th Cir. 2011) (noting the absence of

respondeat superior liability in § 1983 and holding plaintiff must allege “a policy or well-settled

custom of the [entity] was the ‘moving force’ behind the alleged deprivation” of his rights).

Plaintiff’s claim against Commissioner Parker therefore will be dismissed.

       B.      Excessive Force

       Next, the complaint alleges that unidentified MCCX correctional officers beat Plaintiff

twice daily for a two-month period. (Doc. No. 1 at 3). Under the Eighth Amendment, which applies

to convicted prisoners, an officer’s conduct will be found to amount to cruel and unusual

punishment “when the[] ‘offending conduct reflects an unnecessary and wanton infliction of

pain.’” Cordell v. McKinney, 759 F.3d 573, 580 (6th Cir. 2014) (quoting Williams v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011)). In examining an excessive force claim under the Eighth

Amendment, the constitutional analysis has both a subjective and an objective component,

requiring a court to determine “whether the force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm,” and whether “the pain inflicted

was sufficiently serious.” Cordell, 759 F.3d at 580 (internal quotation marks and citations omitted)

(alteration added). The heightened Eighth Amendment standard acknowledges that “‘[t]he

maintenance of prison security and discipline may require that inmates be subjected to physical

contact actionable as assault under common law.’” Id. (quoting Combs v. Wilkinson, 315 F.3d

548, 556 (6th Cir. 2002)) (alteration in original).

       In determining whether the force used was applied in a good faith effort to restore discipline

or rather inflicted for a malicious purpose, it is “proper to evaluate the need for application of

force, the relationship between that need and the amount of force used, the threat ‘reasonably

perceived by the responsible officials,’ and ‘any efforts made to temper the severity of a forceful



                                                  6

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 6 of 26 PageID #: 65
response.’” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (quoting Whitley v. Albers, 475 U.S. 312,

321 (1986)). “While the extent of a prisoner's injury may help determine the amount of force used

by the prison official, it is not dispositive of whether an Eighth Amendment violation has

occurred.” Cordell, 759 F.3d at 581 (citing Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)). “‘When

prison officials maliciously and sadistically use force to cause harm, contemporary standards of

decency always are violated . . . [w]hether or not significant injury is evident.’” Id. (quoting

Hudson v. McMillian, 503 U.S. 1, 9 (1992)) (alteration in original). A significant physical injury

is not required to establish the objective component of an Eighth Amendment claim. Wilkins, 559

U.S. at 1178-79 (“An inmate who is gratuitously beaten by guards does not lose his ability to

pursue an excessive force claim merely because he has the good fortune to escape without serious

injury.”). In the end, a determination of what constitutes “unnecessary and unwanton infliction of

pain,” is “contextual and responsive to contemporary standards of decency.” Hudson, 503 U.S. at

8.

       Here, the complaint alleges facts that could be viewed as stating colorable excessive force

claims against the as-yet identified correctional officers who “beat” Plaintiff twice daily for a two-

month period. Taking into consideration Plaintiff’s pro se status and these allegations, Plaintiff

will be permitted to amend his complaint, if he so desires, to name those correctional officers as

defendants to this action in their individual capacities.

       C.      Conditions of Confinement

       The Eighth Amendment to the United States Constitution requires that inmates be provided

with reasonably adequate food, clothing, shelter, sanitation, recreation, and medical care. See

Farmer v. Brennan, 511 U.S. 825, 832 (1994); Hudson v. Palmer, 468 U.S. 517, 526-27 (1984);

Grubbs v. Bradley, 552 F. Supp. 1052, 1119-24 (M.D. Tenn. 1982). That is because “[t]he Eighth



                                                  7

     Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 7 of 26 PageID #: 66
Amendment to the United States Constitution imposes a constitutional limitation on the power of

the states to punish those convicted of crimes. Punishment may not be ‘barbarous,’ nor may it

contravene society’s ‘evolving standards of decency.’” McKissic v Barr, No. 1:20-cv-526, 2020

WL 3496432, at *3 (W.D. Mich. June 29, 2020) (quoting Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981)); see also Bellamy v. Bradley, 729 F.2d 416, 419 (6th Cir. 1984). Under the Eighth

Amendment, prison officials cannot engage in conduct that causes the “unnecessary and wanton

infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes,

452 U.S. at 346).

       To prevail on an Eighth Amendment claim, a prisoner must show that he or she faced a

sufficiently serious risk to health or safety and that the defendant official acted with “‘deliberate

indifference’ to [the prisoner’s] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir.

2010) (citing Farmer, 511 U.S. at 834) (applying deliberate indifference standard to medical

claims); see also Helling v. McKinney, 509 U.S. 25, 35 (1993) (applying deliberate indifference

standard to conditions of confinement claims)). Deliberate indifference requires the inmate to

“show that the official being sued subjectively perceived facts from which to infer substantial risk

to the prisoner, that he did in fact draw the inference, and then disregarded that risk.” Comstock v.

McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at 837). The official must

have a subjective “state of mind more blameworthy than negligence,” akin to criminal

recklessness. Farmer, 511 U.S. at 835, 839-40.

       The complaint alleges that several distinct conditions of Plaintiff’s confinement violate the

Eighth Amendment.




                                                 8

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 8 of 26 PageID #: 67
                  1.       No Time Outside Cell

         The complaint alleges that Plaintiff is kept in his cell for 24 hours a day with no outdoor

recreation. (Doc. No. 1 at 3).

         The amount of exercise that a prisoner is provided need only comport with the “‘minimal

civilized measure of life’s necessities.’” Walker v. Mintzes, 771 F.2d 920, 927 (6th Cir. 1985)

(quoting Rhodes, 452 U.S. 337, 347 ); Jones v. Stine, 843 F. Supp. 1186, 1193 (W.D. Mich. 1994)

(citing Walker, 771 F.2d at 927-28 (6th Cir. 1985)) (acknowledging that the Sixth Circuit, applying

Supreme Court precedent, has recognized that outdoor recreation, in some undefined form and

amount, is necessary for inmates’ well-being).                   Therefore, a total denial of recreational

opportunities may violate the Constitution. See Walker, 771 F.2d at 927-28; McNabb v. Long,

No. 3:18-cv-0067, 2018 WL 2318342, at *4 (M.D. Tenn. May 22, 2018) (finding that prisoner-

plaintiff stated a colorable Eighth Amendment claim when he alleged that jail has a policy of

denying inmates all outdoor recreation and exercise). Although the Sixth Circuit has not defined a

minimum standard for recreation for adult prisoners, in its opinion in Rodgers v. Jabe, 43 F.3d

1082, 1087-1088 (6th Cir. 1995), the Court suggested that an hour of exercise per day, five times

a week, is the constitutional minimum for inmates who were otherwise confined to their cells for

the entire day. Id. at 1087.

         Here, the complaint alleges that Plaintiff is not permitted any time outside of his cell.

However, Plaintiff does not allege any physical or mental injury as a result of allegedly insufficient

recreation time. Further, he acknowledges that staff shortages are one of the reasons why he has

not received any outdoor recreation. 2 (Doc. No. 1 at 3). Therefore, Plaintiff has failed to

demonstrate that any limitations on his recreational opportunities were the result of deliberate


2
 The Court will address Plaintiff’s additional allegation pertaining to outdoor recreation, that inmates housed in the
mental health pod are treated differently than other inmates, later in this Opinion.

                                                          9

     Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 9 of 26 PageID #: 68
indifference under the Eighth Amendment. See Hudges v. Bedford County, No. 4:18-cv-75, 2020

WL 980143, at *4 (E.D. Tenn. Feb. 28, 2020) (finding prisoner-plaintiff failed to state a Section

1983 claim where “the evidence demonstrates that the [lack of] recreational opportunities were the

result of the necessities of prison management, and thus, were reasonably related to legitimate

penological interests.”). Thus, this allegation fails to state an Eighth Amendment claim.

               2.      No Mattress or Shoes

       The complaint alleges that Plaintiff is not allowed a mattress or shoes and that he is

experiencing pain as a result. (Doc. No. 1 at 5). The complaint broadly alleges that all Defendants

are responsible “via sheer deliberate indifference.” (Id. at 4). Taking into account Plaintiff’s pro

se status, the Court will permit Plaintiff an opportunity to amend his complaint to identify the

persons directly responsible for denying him a mattress and shoes and explain how these

individuals acted with deliberate indifference to Plaintiff’s serious medical needs.

               3.      No Cleaning Supplies

       The complaint alleges that Plaintiff has not been provided with cleaning supplies for sixty

days. (Doc. No. 1 at 5).

       To the extent that Plaintiff alleges his living quarters are unsanitary due to the lack of

cleaning supplies, the complaint does not allege that Plaintiff has suffered any harmful effects due

to the conditions of his living quarters. Without an allegation of injury or harm, a plaintiff does not

state a viable Eighth Amendment claim. See McIntyre v. Phillips, No. 1:07-cv-527, 2007 WL

2986470, at *4 (W.D. Mich. Sept. 10, 2007) (recommending dismissal of pro se prisoner's Section

1983 claim where “Plaintiff does not present any evidence that his exposure to black mold caused

him anything beyond his unsubstantiated, perceived risk of future medical issues. Furthermore,




                                                  10

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 10 of 26 PageID #: 69
“not every unpleasant experience a prisoner might endure while incarcerated constitutes cruel and

unusual punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

        Taking into account his pro se status, the Court will permit Plaintiff an opportunity to

amend his complaint to identify the persons directly responsible for denying Plaintiff access to

cleaning supplies, explain how those individuals acted with deliberate indifference towards

Plaintiff, and describe the harm Plaintiff suffered as a result of his alleged unsanitary conditions

of his cell.

               4.      No Haircuts

        The complaint alleges that Plaintiff has not been afforded a haircut for at least sixty days.

(Doc. No. 1 at 4).

        A prisoner may not be denied his basic needs, including hygiene. Estelle, 429 U.S. at 104.

However, “a prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety,” and that “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of harm exists, and he must also draw the

inference.” Farmer, 511 U.S. at 837. At most, in being denied haircuts, Plaintiff has alleged a minor

inconvenience or discomfort, neither of which rise to the level of an Eighth Amendment violation.

See Rhodes, 452 U.S. at 347; Baggett v. Fuson, No. 3:14-cv-02366, 2015 WL 328348, at *4 (M.D.

Tenn. Jan. 23, 2015). Plaintiff does not allege lack of shampoo or soap with which to wash his

hair, nor does he allege that he has been harmed by having to wear longer hair. For these reasons,

Plaintiff’s claim that Defendants’ failure to provide haircuts violates his rights under the Eighth

Amendment will be dismissed.




                                                 11

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 11 of 26 PageID #: 70
        D.      Meals

        Next, the complaint alleges that Plaintiff has been, and is being, served tainted food by

“P.C.” inmates and that Plaintiff is “literally dying . . . of malnutrition.” (Doc. No. 1 at 5).

        Prison officials are required to provide inmates with adequate food.               For Eighth

Amendment purposes, adequate food need only be sufficient to “maintain normal health.”

Cunningham v. Jones, 567 F.2d 653, 660 (6th Cir. 1977); Green v. Ferrell, 801 F.2d 765, 770 (5th

Cir. 1986) (quoting Smith v. Sullivan, 553 F.2d 373, 380 (5th Cir. 1977)) (footnote omitted)

(adequate food is characterized as “‘well-balanced meal[s], containing sufficient nutritional value

to preserve health.’”). Complaints about the preparation or quality of prison food generally do not

amount to Eighth Amendment violations. Cunningham, 567 F.2d 653, 659-60; Baggett, 2015 WL

328348, at *3 (finding that prisoner-plaintiffs failed to state an Eighth Amendment claim where

they alleged they were forced to eat their meals in their cells near toilets and the quality of the food

served to them was “not to their liking”).

        Here, however, Plaintiff alleges that his health has suffered because the “P.C.” inmates

serving his food have tainted it with feces and hair. (Doc. No. 1 at 3). Indeed, Plaintiff maintains

that he is “dying . . . of malnutrition” because he refuses to eat the unsanitary food provided to

him by these inmates. (Id. at 5). Depriving an inmate of food, or serving him contaminated food,

states a colorable Eighth Amendment claim. Rhodes v. Chapman, 452 U.S. 337, 348 (1981);

Abdulkarim v. Metro. Sheriff Dep’t, No. 3:15-cv-00040 (M.D. Tenn. Feb. 11, 2015) (finding a

colorable Eighth Amendment claim where prisoner-plaintiff alleged that he found roaches and hair

in his food, his meal trays had food from previous meals stuck on them, and plaintiff was sick as

a result of eating while incarcerated). The Court therefore finds that Plaintiff has stated a non-

frivolous Eighth Amendment claim based on these allegations.


                                                  12

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 12 of 26 PageID #: 71
        The complaint generally alleges that all Defendants are responsible for this condition of

Plaintiff’s confinement. The Court will permit Plaintiff, who is acting pro se, an opportunity to

amend his complaint to identify the persons directly responsible for the alleged unsanitary

conditions of meal service, explain how those individuals acted with deliberate indifference

towards Plaintiff, and describe the harm Plaintiff suffered as a result of his alleged unsanitary

conditions of meal service.

E.      Violation of Prison Policy

        The complaint alleges that Defendants are violating TDOC policies 44-10 and 506.16.

(Doc. No. 11 at 5).

        To the extent that the complaint alleges that Defendants violated TDOC or MCCX policies,

an inmate's allegation that prison officials failed to follow TDOC administrative policies does not,

in and of itself, rise to the level of a constitutional violation. Laney v. Farley, 501 F.3d 577, 581

n.2 (6th Cir. 2007). Neither does Section 1983 provide a remedy for violations of state laws or

regulations. Lewellen v. Metro. Gov't of Nashville and Davidson Cnty., 34 F.3d 345, 347 (6th Cir.

1994) (“Unless a deprivation of some federal constitutional or statutory right has occurred, § 1983

provides no redress even if the plaintiff's common law rights have been violated and even if the

remedies available under state law are inadequate.”). See also Storm v. Swiger, No. 4:07 CV 2387,

2007 WL 3171491, at *3 (N.D. Ohio Oct. 29, 2007) (finding that the violation of a prison

regulation is not actionable under § 1983) (citing Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir.

1993), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99, 111 (1995)).

        For these reasons, Plaintiff does not have a constitutional right to demand that Defendants

comply with any particular TDOC or MCCX policy. See Mitchell v. McNeil, 487 F.3d 374, 378

(6th Cir. 2007) (citing Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)). Consequently, the


                                                 13

     Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 13 of 26 PageID #: 72
Court finds that the complaint fails to state Section 1983 claims arising from any Defendant’s

failure to follow TDOC or facility policies. These claims will be dismissed.

       F.      Inability to Participate in Therapy and Mental Health Treatment

       The complaint alleges that Defendants do not allow Plaintiff to participate in mandatory

therapy. (Doc. No. 1 at 3). In addition, the complaint alleges that, “when Shirley asked for help

with suicide issues, he is ignored.” (Doc. No. 11 at 3).

       To the event Plaintiff argues that he is entitled to participate in therapy because it is a

rehabilitative or educational program, prisoners have no constitutionally cognizable right to

participate in such programs. See Rhodes, 452 U.S. 337, 348; Moody v. Daggett, 429 U.S. 78, 88

n.9 (1976); Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989); Kenner v. Martin, 648 F.2d

1080, 1081 (6th Cir. 1981) (per curiam); Carter v. Corrs. Corp. of Am., No. 98-6336, 1999 WL

427352, at *1 (6th Cir. June 15, 1999). However, failure to provide medical care, including care

for mental health conditions, may give rise to a violation of a prisoner’s rights under the Eighth

Amendment. See Comstock, 273 F.3d at 703 (finding there is no dispute that “psychological needs

may constitute serious medical needs.”) (citation omitted).

       The complaint alleges that Plaintiff is suffering from mental health needs and Defendants

have refused, and are refusing, to provide him with any treatment, even for repeated suicidal

ideation. This allegation could state a colorable Eighth Amendment violation. Therefore, the Court

will permit Plaintiff an opportunity to more fully develop this clam by amending his complaint to

specifically identify every individual Defendant who has denied Plaintiff mental health treatment

and explain how each Defendant acted with deliberate indifference to Plaintiffs mental health

needs. As the Court has explained herein, Plaintiff must describe the personal involvement of each




                                                 14

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 14 of 26 PageID #: 73
Defendant in the alleged unconstitutional behavior rather than make a generalized assertion that

all Defendants violated Plaintiff’s rights.

         G.     Failure to Process or Respond to Inmate Grievances

         The complaint alleges that, on June 6, 2021, Defendants would not process Plaintiff’s

grievance forms. (Doc. No. 1 at 3).

         A prison official's failure to respond to a prisoner's letter or grievance does not state a

constitutional claim. That is because a prisoner does not have a constitutionally-protected liberty

interest in an inmate grievance procedure. See e.g., Lee v. Mich. Parole Bd., 104 F. App’x 490,

493 (6th Cir. 2004) (“Section 1983 liability may not be imposed simply because a defendant denied

an administrative grievance or failed to act based upon information contained in a grievance.”);

Dunn v. Martin, 178 F. App’x 876, 878 (11th Cir. 2006); Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994) (stating that the Constitution creates no entitlement to voluntarily established grievance

procedure). Since a prisoner does not have a constitutional right to an effective or responsive

grievance procedure, Plaintiff’s claim based on any Defendant's failure to respond to Plaintiff’s

grievances do not state a claim upon which relief can be granted. These claims will be dismissed.

         H.     Failure to Transfer Plaintiff to a Different Prison

         The complaint as amended alleges that Defendants Reynolds, Harvey, and Switzer refuse

to help transfer Plaintiff to the Lois DeBerry Special Needs prison. (Doc. No. 9 at 2, Doc. No. 11

at 3).

         However, inmates have no constitutional right to be confined in any particular prison. Olim

v. Wakinekona, 461 U.S. 238 (1983); Williams v. Bezy, 97 F. App'x 573, 574 (6th Cir. 2004).

Thus, the complaint fails to state Section 1983 claims upon which relief can be granted against any




                                                 15

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 15 of 26 PageID #: 74
Defendant based on his or her failure to transfer Plaintiff because Plaintiff has no constitutional

right to choose his site of imprisonment.

          I.       Retaliation

          The complaint as amended alleges that Defendant Hill retaliated against Plaintiff because

he sued her boss. (Doc. No. 10 at 1). In particular, the complaint alleges that Hill refuses to input

Plaintiff’s work credits, failed to notify staff when the plaintiff attempted suicide, and refuses to

permit Plaintiff to participate in “rec therapy” and group therapy. 3 (Id.)

          A prisoner's claim that prison officials have retaliated against him for engaging in protected

conduct is grounded in the First Amendment. Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir.

1999). To establish a prima facie case of retaliation within the context of Section 1983, a plaintiff

must prove that: (1) he engaged in protected conduct; (2) an adverse action was taken against him

that would deter a person of ordinary firmness from continuing to engage in that conduct; and (3)

the defendant’s conduct was substantially motivated at least in part by retaliation for the plaintiff’s

protected speech and conduct. Id. at 394-99. In addition to proving a retaliatory motive, the

plaintiff must establish that the alleged discriminatory action was punitive in nature by showing

other than de minimis harm resulting from it. See Ingraham v. Wright, 430 U.S. 651, 674 (1977);

Thaddeus-X, 175 F.3d at 396. The plaintiff has the burden of proof on all three elements. Murray

v. Unknown Evert, 84 F. App’x 553, 556 (6th Cir. 2003).

          The Court finds that Plaintiff’s allegations of retaliation are sufficient to state a

nonfrivolous claim of First Amendment retaliation. First, Plaintiff’s initiation of litigation is

protected speech under the First Amendment. See Horn v. Hunt, No. 2:15-cv-220, 2015 WL


3
    The Court addressed Plaintiff’s therapy-based claims above.




                                                         16

      Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 16 of 26 PageID #: 75
5873290, at *5-6 (S.D. Ohio Oct. 8, 2015) (“[C]ourts have recognized that an inmate’s exercise of

First Amendment rights is not limited solely to filing grievances or accessing the courts”; “[o]nce

a prisoner makes clear his intention to resort to official channels to seek a remedy for ill treatment

by a prison employee, retaliation against the petitioner” implicates First Amendment protections)

(citing cases).

        Second, the adverse actions of not having one’s work credits accounted for and failure to

be treated for a mental health crisis would deter a person of ordinary firmness from continuing to

engage in the protected conduct. See Thaddeus-X, 175 F.3d at 398 (adverse action “threshold is

intended to weed out only inconsequential actions, and is not a means whereby solely egregious

retaliatory acts are allowed to proceed”). Finally, Plaintiff alleges that these punitive actions were

motivated by his protected conduct of suing Defendant Hill’s boos. See Hill, 630 F.3d at 475-76

(retaliatory motive can be supported by circumstantial evidence including “the disparate treatment

of similarly situated individuals or the temporal proximity between the prisoner’s protected

conduct and the official’s adverse action”). Consequently, the Court finds that the complaint states

a colorable First Amendment retaliation claim under Section 1983 against Defendant Hill in her

individual capacity.

        The amended complaint names Hill’s employer, Centurion Inc., as a Defendant to this

claim, presumably because Plaintiff believes an employer is responsible for the actions of its

employees. Centurion Corporation appears to be the entity responsible for providing medical care

to prisoners at MCCX. Centurion Corporation is a state actor under Section1983 because its

employees provide medical care to prisoners at MCCX. See West v. Atkins, 487 U.S. 42, 54

(1988); McCullum v. Tepe, 693 F.3d 696, 699-700 (6th Cir. 2012). The law is settled that actions

brought against state actors cannot be maintained under § 1983 on a theory of respondeat superior,



                                                 17

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 17 of 26 PageID #: 76
see e.g., Monell v. Dept. of Social Serv's of The City of New York, et al., 436 U.S. 658, 659, 691-

95 (1978); Siggers v. Campbell, 652 F.3d 681, 695 (6th Cir. 2011) (citing Taylor v. Michigan

Dep't of Corrs., 69 F.3d 76, 80–81 (6th Cir.1995)), unless the state actor was directly involved in

the alleged violations of the plaintiff's constitutional rights, see Colvin v. Caruso, 605 F.3d 282,

292 (6th Cir.2010) (internal citations and quotation marks omitted). For vicarious liability to attach

here, Centurion must have “at least implicitly authorized, approved, or knowingly acquiesced in

the unconstitutional conduct of the offending [party].” Colvin, 605 F.3d at 292 (citing Cardinal v.

Metrish, 564 F.3d 794, 802-03 (6th Cir. 2009)).

       The complaint does not allege that Centurion was directly responsible for any of the alleged

acts and/or omissions of Hill, nor can any such claims be liberally construed against Centurion.

Neither does the complaint allege that Centurion acted pursuant to a corporate policy or custom

that violated the Plaintiff's constitutional rights. Instead, the complaint alleges simply that

Centurion is Hill’s employer. Because the complaint fails to allege any direct responsibility by

Centurion, or that Centurion acted pursuant to a corporate policy or custom that violated the

Plaintiff's constitutional rights, Centurion is not liable to the Plaintiff under the doctrine of

respondeat superior regardless of what Centurion's employee Hill may or may not have done. Thus,

the Court will dismiss the claims against Centurion for failure to state claims upon which relief

can be granted.

       J.      Treating Mental Health Pod Inmates Differently

       Finally, the complaint alleges that MCCX inmates housed in the mental health pod are

treated differently than other inmates and are not afforded the same rights and opportunities.

Plaintiff believes that Defendants have discriminated, and continue to discriminate, against him

and other inmates housed in the mental health pod because of their mental health status. (Doc. No.



                                                 18

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 18 of 26 PageID #: 77
1 at 4) (“Note that other pods get their policy mandated rights but we are discriminated against due

to our status/class as mental health inmates and no one talks to us to address any of our needs, on

purpose, via sheer deliberate indifference.”) (underlining in original).

       The Equal Protection Clause of the Fourteenth Amendment commands that no state shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. CONST. amend.

XIV, § 1. The Fourteenth Amendment is “in essence ‘a direction that all persons similarly situated

should be treated alike.’” Robinson v. Jackson, 615 F. App'x 310, 314 (6th Cir. 2015) (quoting

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). Thus, the threshold element

of an equal protection claim is disparate treatment. Scarbrough v. Morgan Cty. Bd. of Educ., 470

F.3d 250, 260 (6th Cir. 2006). A plaintiff must allege that the government treated him or her

disparately as compared to “similarly situated persons.” Center for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 379 (6th Cir. 2011); see also Tree of Life Christian Schs. v. City of

Upper Arlington, 905 F.3d 357, 368 (6th Cir. 2018) (explaining that an equal protection plaintiff

must be similarly situated to his comparators “in all relevant respects”). However, “to establish an

equal protection violation, a plaintiff must establish more than differential treatment alone—a

discriminatory intent or purpose is required.” Maye v. Klee, 915 F.3d 1076, 1085 (6th Cir. 2019)

(citing Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264-65 (1977)). See

also Pleasant-Bey v. Tenn., No. 3:19-cv-00486, 2020 WL 707584, at *9 (M.D. Tenn. Feb. 12,

2020). A plaintiff may state an equal protection claim by plausibly alleging “that (1) he was treated

disparately from similarly situated prisoners, and (2) the disparate treatment is the result of

intentional and purposeful discrimination.” Davis v. Heyns, No. 17-1268, 2017 WL 8231366, at

*4 (6th Cir. Oct. 16, 2017) (quoting Robinson, 615 F. App'x at 314-15).




                                                 19

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 19 of 26 PageID #: 78
       Here, Plaintiff alleges that MCCX has a policy or custom of treating inmates housed in

mental health units differently than inmates housed in other units. Plaintiff also alleges that he is a

member of any protected class, and that Defendants acted with a discriminatory intent or purpose.

Construed liberally, the complaint alleges that Defendants “intentionally discriminated against

him because of his membership in that protected class.” McGaughy v. Johnson, 63 F. App'x 177,

178 (6th Cir. 2003) (citing Herron v. Harrison, 203 F.3d 410, 417 (6th Cir. 2000)). The Court finds

that these allegations sufficiently state a colorable equal protection claim under Section 1983 for

purposes of the required PLRA screening. Cf. Dulworth v. Lindamood, No. 1:18-cv-00036, 2018

WL 4467038, at *4 (M.D. Tenn. Sept. 18, 2018) (dismissing prisoner-plaintiff’s equal protection

claim where “the complaint fails to allege that Defendant treated mentally ill or disabled inmates

differently than non-mentally ill inmates in any way or discriminated against these Plaintiffs

because of their membership in a protected class. Neither does the complaint allege that Plaintiffs

were denied access to programs or services on account of their mental health conditions or

disabilities arising from those conditions.”).

       The complaint identifies Defendants Michael Parris, Stacy Oakes, and Steve Jones as

MCCX Wardens with responsibility for creating and/or implementing MCCX policies. (Doc. No.

1 at 1). Likewise, liberally construed, the complaint names MCCX Director of Mental Health

Hynes-Simms, MCCX Lieutenant Kevin Wall, MCCX Sergeant f/n/u Mason, MCCX Unit

Manager Brandon Robinson, MCCX Corporal f/n/u Delk, and MCCX Therapists Brittney

Hill, Tara Harvey, and Amber Switzer as Defendants responsible in some way for the

implementation of the alleged MCCX discriminatory policy. (Id. at 2, Doc. Nos. 10 and 11).

Plaintiff’s equal protection claims will proceed against these Defendants.




                                                  20

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 20 of 26 PageID #: 79
VI.      Motions for Temporary Restraining Order (Docs. No. 11 and 13)

         Plaintiff has filed a “Preliminary Motion for Temporary Restraining Order on all

Defendants” (Doc. No. 11) and a “Preliminary Injunctive Order for T.R.O. and Cease and Dissist

[sic] Motion” (Doc. No. 13). In the former motion, Plaintiff asks the Court to freeze or garnish

Defendants’ wages until this case is complete and prohibit Defendants from coming within 10,000

feet of Plaintiff for one year. (Doc. No. 11 at 3-4). Plaintiff also asks the Court to place a “cease

and dissist [sic]” order on Commissioner Parker and Warden Oakes “to stop having grievances

form’s [sic] throw into the trash by staff at MCCX.” (Id. at 5). According to Plaintiff, a Temporary

Restraining Order (TRO) is needed “due to blatant abuse via verbal and isolation abuse by the

named Defendants, all are in cahoots of being in full concert with each other to isolate and ignore

Plaintiff and also allow abuse to go on and violate policy’s [sic] and safety . . . .” (Id. at 7).

         In the latter motion, Plaintiff seeks preliminary injunctive relief against “all/any ‘C-pod’

Security Management Unit” workers “due to the defendants Amanda Simms and Warden Oaks

hiring and allowing Cpod ‘Security Management Unit’ (gang members) Cpod workers such as

white supremacist/gang member Williams Joyce aka ‘Wild Bill’ being allowed to illegally and

against policy come into Bpod (a mental health unit/sheltered living unit) and harrassing [sic] and

intimidating the Federal Plaintiff . . . .” (Doc. No. 13 at 2). Plaintiff asks for a TRO enjoining C-

pod workers from entering the B-pod unit. (Id.)

         Federal Rule of Civil Procedure 65 governs the Court's power to grant injunctive relief,

including temporary restraining orders without notice. Fed. R. Civ. P. 65(b). “The purpose of a

preliminary injunction is merely to preserve the relative positions of the parties until a trial on the

merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). However, “[i]f the

currently existing status quo itself is causing one of the parties irreparable injury, it is necessary to


                                                   21

      Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 21 of 26 PageID #: 80
alter the situation so as to prevent the injury, either by returning to the last uncontested status quo

between the parties, by the issuance of a mandatory injunction, or by allowing the parties to take

proposed action that the court finds will minimize the irreparable injury.” Stenberg v. Checker Oil

Co., 573 F.2d 921, 925 (6th Cir. 1978) (internal citations omitted). “Temporary restraining orders

and preliminary injunctions are extraordinary remedies which should be granted only if the movant

carries his burden of proving that the circumstances clearly demand it.” Ciavone v. McKee, No.

1:08-cv-771, 2009 WL 2096281, at *1 (W.D. Mich. July 10, 2009) (citing Overstreet v. Lexington-

Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir. 2002)). Further, where “a preliminary

injunction is mandatory—that is, where its terms would alter, rather than preserve, the status quo

by commanding some positive action . . . the requested relief should be denied unless the facts and

law clearly favor the moving party.” Glauser-Nagy v. Med. Mut. of Ohio, 987 F. Supp. 1002, 1011

(N.D. Ohio 1997).

       In determining whether to issue a temporary restraining order or preliminary injunction

under Federal Rule of Civil Procedure 65, a district court must consider the following four factors:

(1) the movant's likelihood of success on the merits; (2) whether the movant will suffer irreparable

harm without the injunction; (3) whether granting the injunction will cause substantial harm to

others; and (4) the impact of the injunction on the public interest. See, e.g., Workman v. Bredesen,

486 F.3d 896, 905 (6th Cir. 2007); Ne. Ohio Coal. for Homeless & Serv. Emps. Int'l Union, Local

1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006) (noting that the same four factors apply

regardless of whether the injunctive relief sought is a TRO or a preliminary injunction). “These

factors are not prerequisites, but are factors that are to be balanced against each other.” Jones v.

Caruso, 569 F.3d 258, 265 (6th Cir. 2009) (internal quotations omitted).




                                                  22

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 22 of 26 PageID #: 81
       In this case, a careful balancing of the factors weighs against granting Plaintiff's requests

for emergency or temporary injunctive relief.

       First, under controlling Sixth Circuit authority, a plaintiff's “initial burden” in

demonstrating entitlement to injunctive relief is a showing of a strong or substantial likelihood of

success on the merits of his action. NAACP v. City of Mansfield, 866 F.2d 162, 167 (6th Cir.

1989). With respect to Plaintiff’s request that the Court enjoin Commissioner Parker and Warden

Oakes from permitting MCCX staff members from discarding inmate grievances, the Court has

reviewed Plaintiff’s complaint pursuant to the PLRA and determined that Plaintiff’s grievance-

related claims against all Defendants, including Commissioner Parker and Warden Oakes, fail to

state claims upon which relief can be granted under Section 1983. Therefore, Plaintiff cannot

demonstrate a likelihood of success on the merits with regard to any Defendants’ manner of

handling Plaintiff’s grievances.

       Plaintiff’s request for the Court to restrict the movement of MCCX staff members within

the prison appears to be related to Plaintiff’s allegations that Defendants are violating TDOC

policies and delegating tasks, such as inmate meal delivery, to certain inmates. However, the Court

already has determined that any claims related to Defendants’ failure to follow TDOC or MCCX

policies fails as a matter of law. With respect to Plaintiff’s request for the Court to restrict the

movement of certain inmates, Plaintiff alleges that C-pod workers “come into the Bpod . . . unit

and [are] harrassing [sic] and intimidating the Federal Plaintiff . . . .” when they deliver his meals.

(Doc. No. 13 at 2). Plaintiff maintains that “Defendants have the ability and power to hire a Bpod




                                                  23

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 23 of 26 PageID #: 82
worker to work in Bpod (defendants hired Cpod worker for morning and lunch and a Bpod worker

was hired for dinner, and the Bpoder worker is not a problem) . . . .” (Id. at 3). 4

         “Wide-ranging deference must ordinarily be accorded the decisions of prison

administrators.” Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 126 (1977).

Prison employees must be able to move within the prison as needed for security and other reasons

and must be able to delegate certain tasks, such as meal delivery, as they see fit. See Hayes v.

Tenn., 424 F. App'x 546, 550 (6th Cir. 2011) (“As maintaining security, order, and discipline are

essential goals of a corrections system, prison officials are accorded wide latitude in the adoption

and application of prison policies and procedures.”); Grubbs v. Bradley, 821 F. Supp. 496, 502

(M.D. Tenn. 1993) (stating that, absent a clear finding of constitutional violations, federal courts

will not interfere with the state’s administration of its prison system). Given the allegations before

it, the Court finds that it is not appropriate to interfere with the daily workings of MCCX at this

time based on Plaintiff’s likelihood of success on the merits.

         With regard to the second factor, whether the movant will suffer irreparable harm without

the injunction, Plaintiff alleges that C-pod inmates harass, threaten, and intimidate him. (Doc. No.

13 at 2). He does not provide any additional details regarding these allegations that would explain

why taking the extraordinary step of interfering with the day-to-day workings of a state prison

would be justified.

         And, while it appears that no third parties would be harmed if the preliminary injunction

were issued, neither does it appear that any public interest would be served.




4
  In his TRO motions, Plaintiff does not mention his allegation that C-pod inmates routinely place feces and hair in
his food. Therefore, the Court has not considered those allegations while considering Plaintiff’s request for preliminary
injunctive relief.

                                                           24

    Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 24 of 26 PageID #: 83
          In summary, the Court finds that Plaintiff has not borne his burden for issuance of

temporary injunctive relief. Accordingly, Plaintiff’s motions (Doc. Nos. 11 and 13) will be

denied.

VII.      Conclusion

          For the reasons explained herein, Plaintiff’s motions to amend (Doc. Nos. 9, 10, and 11)

will be granted. Conversely, Plaintiff’s “Preliminary Motion for Temporary Restraining Order on

all Defendants” (Doc. No. 11) and “Preliminary Injunctive Order for T.R.O and Cease and Dissist

[sic] Motion” (Doc. No. 13) will be denied.

          Having conducted the screening required by the PLRA, the Court determines that the

complaint fails to state claims upon which relief can be granted under Section 1983 against

Commissioner Parker and Centurion Corp. The claims against these Defendants will be dismissed.

          However, the complaint states a colorable retaliation claim under Section 1983 against

Defendant Hill and colorable equal protection claims under Section 1983 against Defendants

Parris, Oakes, and Jones, Hynes-Simms, Wall, Mason, Robinson, Delk, Hill, Harvey, and Switzer.

These claims will proceed for further development.

          Further, because the complaint alleges facts that could be viewed as stating colorable

excessive force claims against the as-yet identified correctional officers who “beat” Plaintiff twice

daily for a two-month period, Plaintiff will be permitted to amend his complaint, if he so desires,

to name those correctional officers as defendants to this action in their individual capacities.

Plaintiff also will be permitted to amend his complaint, if he so desires, to more fully develop his

Eighth Amendment claims pertaining to mattresses, shoes, meals, cleaning supplies, and mental

health treatment.




                                                 25

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 25 of 26 PageID #: 84
      Plaintiff must submit any such amendments in a single amended complaint containing all

amendments permitted by the Court.

      An appropriate Order will be entered.




                                          ____________________________________
                                          WAVERLY D. CRENSHAW, JR.
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                              26

   Case 3:21-cv-00467 Document 14 Filed 08/11/21 Page 26 of 26 PageID #: 85
